Order entered October 6, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00411-CR
                                No. 05-20-00412-CR

                   ZACHARY LOGAN VAUGHT, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                             Dallas County, Texas
               Trial Court Cause No. F19-47747-S & F19-47748-S

                                      ORDER

      Before the Court is appellant’s October 2, 2020 final motion for extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief

received on October 1 filed as of the date of this order.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE